Case: 19-41007        Document: 00515527942             Page: 1        Date Filed: 08/14/2020




             United States Court of Appeals
                  for the Fifth Circuit                                       United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                               August 14, 2020
                                     No. 19-41007
                                                                                Lyle W. Cayce
                                                                                     Clerk

 United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

 Pedro Sebastian Arreola,

                                                                Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 7:19-CR-615-1


 Before Jolly, Elrod, and Graves, Circuit Judges.
 Per Curiam:*
         Defendant-Appellant Pedro Arreola (“Arreola”) appeals the district
 court’s denial of his request for a mitigating role adjustment pursuant to
 U.S.S.G. § 3B1.2. For the following reasons, we AFFIRM.
         Arreola     pleaded      guilty     to     importing     35     kilograms        of
 methamphetamine into the U.S., 21 U.S.C. §§ 952(a), 960(a)(1), 960(b)(1).


         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.
Case: 19-41007       Document: 00515527942        Page: 2     Date Filed: 08/14/2020




                                   No. 19-41007


 On the day of the offense, Arreola drove his brother Jose’s truck, with Jose
 as a passenger, from Mexico to the Donna Texas Port of Entry. Customs and
 Border Patrol Agents discovered methamphetamine in the vehicle. Within
 the week prior to the offense, Jose communicated and met with several
 individuals about his vehicle, presumably regarding the logistics of
 transporting the drugs. One day prior to the offense, Arreola and Jose
 travelled to and from the U.S. It is not clear whether this errand involved
 drugs.
          Arreola admitted to knowing that “some sort of drug” was in the
 vehicle and that he intended to transport it into the U.S. He would be paid
 $500, and Jose would receive $1,000, but the sum total would be deposited
 into Arreola’s bank account. Arreola also later gave authorities the location
 in Mexico of one of the individuals involved in the operation.
          At sentencing, Arreola requested a minor role adjustment. The
 district court declined finding that he was an average participant, and it
 sentenced him to 168 months in custody with a three-year term of supervised
 release.
          Arreola argues on appeal that the district court clearly erred by
 denying his request for a two-level reduction under § 3B1.2. He argues that
 the PSR established the culpability of the other participants and that he was
 substantially less culpable than them. Specifically, the other individuals
 provided the instructions, instrumentalities, and the drugs. Conversely,
 Arreola was recruited by Jose only to drive the vehicle transporting the drugs,
 and Arreola did not communicate with the other parties. He claims to have
 had no role in the decision making or planning, and he lacked any discretion
 in the operation.
          Whether a defendant is subject to a mitigating role adjustment under
 § 3B1.2 is a factual finding reviewed for clear error, and it is to be upheld if




                                        2
Case: 19-41007       Document: 00515527942         Page: 3    Date Filed: 08/14/2020




                                    No. 19-41007


 “plausible in light of the record as a whole.” United States v. Torres-
 Hernandez, 843 F.3d 203, 207 (5th Cir. 2016) (internal quotation marks and
 citation omitted). When some of the factors in § 3B1.2 support the reduction,
 but others do not, the district court does not clearly err in denying the
 reduction. See United States v. Bello-Sanchez, 872 F.3d 260, 264-65 (5th Cir.
 2017).
          The district court’s ruling that Arreola was an average participant and
 thus not entitled to a reduction is plausible in light of the record as a whole,
 similar to the situation in Bello-Sanchez, 872 F.3d at 264-65, where the
 balancing of the factors also presented a “mixed bag.” Weighing in favor of
 the adjustment are the lack of evidence that Arreola knew the large quantity
 of drugs that he would be transporting, that he participated in the planning
 or organizing, or that he made decisions about the operation. Furthermore,
 the degree to which he stood to benefit from the operation was low—his
 compensation for transporting approximately two million dollars’ worth of
 drugs was $500. Conversely, the evidence weighing against the adjustment
 includes Arreola knowingly transporting the drugs into the U.S. with his
 brother as a passenger, the use of his bank account to not only accept his
 payment but also his brother’s payment, and his knowledge of the Mexican
 address of one of the individuals involved. Because the factors support a
 plausible judgment in either direction, the district court did not clearly err,
 Bello-Sanchez, 872 F.3d at 264-65, and its judgment is AFFIRMED.




                                         3